Title: To James Madison from Anonymous, 17 January 1808
From: Anonymous
To: Madison, James

Oh! Divine Providence, save these once happy states from impendent Ruin!SirPhilada. 17th. January 1808.
the vessel of the state is now between three Dreadful shoals.
1o.  the corruption from the Gold of England
2o.  the Traitors, instruments of the English Ambition and avarice
3o.  the Carryers, instruments of Both, Britain and traitors.
in Extraordinary Cases ordinary Means are not sufficient.
you are certainly sensible of the intrigues of your Ennemies, in Disorganizing, as much as they can your Governement Every W’day
you See Evidently that the Delay of m. Rose since his reaching your shores had for object to obtain documents from your internal Ennemies and his Policy shall be Divide ut imperes. 
then you must oppose as much Energy now as you have Employed hitherto Prudence.
the Captain and mate of a ship pursued By a formidable Ennemy Knowing that several of the officers of the ship, and many of the Crew are Bribed from this very ennemy should secure, first those traiterous officers, force by terror all the crew to accomplish their Duty, and Even throw out part of the Cargo in order to Save the vessel from falling into the hands of the Ennemy
you ought in my opinion to imitate in the awful present crisis such an Energy
to seize on, (with the hands of some Patriots, and pure military Characters, with the people, By a secret and sudden stroke, in the same day Every where in all the united states your Traitors Burr and Co. & their accomplices and lawyers, Marshall chief Justice, Wickam Martin, harper, Bayard &c.&c. to secure them in strong places distant one from another under a strong Guard of pure Patriots and sequestrate immediately their Papers and Properties.
so it should be done with the secret agents of G. B. in this country.
this, coup de Main should have two advantages 1o to Get ride of the internal Ennemies, and to struck with astonishement and terror the External Ennemies, from unexpected Energy.
as to the illegality of these Measures, it should be always Easy to Justify it towards the people of the U. S: with some Written Conspiration some interupted Correspondence against the Governement and independance of these States.  the fact is such and want only to be sanctioned instead of being concealed By the judiciary.  more yet the abovementioned traitors are already Execrated by 95 in one hundred of american Citizens who Lament the Little power left in the hands of your Executive.
the foreign nations cannot complain of that Private Measure.
if you do not take it and carry it very soon in Execution I am Affraid you shall be surprised by a British fleet with 25 or 30 thousand regulars and Backed by another Body of transports bringing in one army of 40 or 50 thousand Black soldiers of Christophe (so much Coxed of Late By the English Governement.  that army from hayty should be regulars and Landed in your southern states would insurge all the negroes there and Destroy Every thing By sword and fire against the whites, then Carry away the negroës.  how your militia without Experience nor Discipline could resist such powerful forces.--!!!....
your heads of Governement then would run the Risk to be Carried of by a Coup de main with the British Emissaries guided and aided By your Traitors, your internal foës.  I have no doubt that those Traitors shall be punished for their infamy not only by their own conscience But Likely By the same Governement Who Employ them.  ungratefulness and contempt shall be their Lot.
for this country, safety, for your own sake do Carry into Execution that plan as soon as possible  then the tune of the proud british minister shall be Lowered.  With republican Virtue you Cannot stand against the Crafty wickedness of your numerous Ennemies.
Do recollect that Being so found of the right and neglecting the Expedient lewis XVI lost his Life and occasioned thous’ernd Evils that he Could prevent with some firmness.
A Precious Maxim of an English author.
"It is not from wicked but from Weak policy that the nations are Ruined (instance,  the Danes).
you Got Money in the treasury and with it you Can do with impunity Every thing for the preservation of these states and your own.
